DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 1. 2021 has been entered.

This Office action is in response to Applicant’s amendment filed March 1, 2021.  Applicant has amended claim 1.  Claim 14 has been cancelled.  Currently, claims 1, 12, 13 and 15 remain pending in the application.

The text of those sections of Title 35 U.S. Code not included in this action can be found in the prior Office actions, Paper Nos. 20190327, 20190903, 20191230, 20200410, 20200723 and 20201121.

The rejection of claim 14 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, is withdrawn in view of applicant’s amendments and remarks.  Specifically, claim 14 has been cancelled.

The rejection of claims 1, 12, 13 and 15 under 35 U.S.C. 102((a)(2)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Qin et al, US 

The provisional rejection of claims 1, 12, 13 and 15 on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 15/800,098, claims 1-20 of copending Application No. 15/800,100, claims 1-20 of copending Application No. 15/800,101 (now U.S. Patent No. 10,377,976), claims 1-20 of copending Application No. 15/800,109 (now U.S. Patent No. 10,385,294), claims 1-19 of copending Application No. 15/800,118, claims 1-11 and 14-20 of copending Application No. 15/800,121, claims 1-3, 6-12 and 16-21 of copending Application No. 15/800,834 (now U.S. Patent No. 10,851,329), claims 1 and 4-20 of copending Application No. 16/157,120 (now U.S. Patent No. 10,731,112), claims 1-20 of copending Application No. 16/157,127, claims 1-4 and 9-20 of copending Application No. 16/157,131 (now U.S. Patent No. 10,870,819), claims 1-20 of copending Application No. 16/157,126, claims 1 and 3-20 of copending Application No 15/800,114 (now U.S. Patent No. 10,676,699), and claims 1-3 and 17-20 of copending Application No. 15/800,111 is maintained for the reasons of record.

                                          NEW GROUNDS OF REJECTION

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 12, 13 and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Specifically, the examiner asserts that the instant specification does not provide support for the newly added limitation “and is free of an electron donating group” that is recited in independent claim 1.  The examiner asserts that any negative limitation or exclusionary proviso must have basis in the original disclosure.  Furthermore, the examiner asserts that the mere absence of a positive recitation is not basis for an exclusion, and thus does not have basis in the original disclosure.  See MPEP 2163 and 2173.05(i).  Instant claims 12, 13 and 15 are included in this rejection for being dependent upon instant claim 1.  Appropriate correction and/or clarification is required.



The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 12, 13 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1, 12, 13 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for containing the limitation “and is free of an electron donating group”.  The limitation “and is free of an electron donating group” renders the claim vague and indefinite, since one of ordinary skill in the art would not be able to ascertain the metes and bounds of the limitation “and is free of an electron donating group”.  Specifically, the examiner asserts that one of ordinary skill in the art would not be able to ascertain the metes and bounds of the limitation “and is free of an electron donating group” for the variables all three “Rp” groups are “-NR1 R2”, wherein “R1” and “R2” are independently selected from the group consisting of “hydrogen, alkyl, substituted alkyl, aryl, substituted aryl, alkylaryl, substituted alkylaryl, and an organic group composed of one or more organic monomers with said monomer molecular weights ranging from 28 to 500” that is recited in independent claim 1.  It is unclear which “Rp” groups would be considered “electron donating” or “electron withdrawing” in 
	
Response to Arguments
Applicant's arguments filed March 1, 2021 have been fully considered but they are not persuasive.
The examiner notes that applicant has requested that the obviousness-type double patenting rejections be held in abeyance until an indication of allowable subject matter in the instant application is identified.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P MRUK whose telephone number is (571)272-1321.  The examiner can normally be reached on 7:00am-5:30pm Monday-Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo, can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


                                                                                 /BRIAN P MRUK/
                                                                                 Primary Examiner, Art Unit 1761


Brian P Mruk
March 4, 2021